DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-3, 5-14, and 16-20 are pending in the application, claims 11-14 and 16-20 are withdrawn from consideration.  Claims 4 and 15 have been cancelled.
Amendments to the claims 1 and 9-11, filed on 22 April 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 22 April 2022, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered and are deemed unpersuasive.
The applicants argue that Liu only discloses a single through hole (ref. #681) and therefore does not teach the claimed limitation of --a plurality of grooves--.  The examiner respectfully disagrees.  In the instant case, Liu expressly teaches that the hollow area (ref. #68) includes a plurality of through holes (ref. #681) ([0038] of Liu).  As such, Liu clearly teaches the claimed plurality of grooves.
Applicants also argue that Liu fails to teach the new limitation of --at least one dimension of the grooves with a larger distance from the first side is larger than the at least one dimension of the grooves with a smaller distance from the first side--.  The examiner respectfully disagrees.  In the instant case, Liu discloses that in a bent state the hollow area can have a profile wherein the width of the opening in one direction is larger on one side (that is closer to the first side) than it is on the other side opposite to the one side (the side further from the first side) (figure 4 and [0032] of Liu).
Therefore, in light of applicants arguments, it is the decision of the examiner that the rejections made of record over Liu are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 206003771 U).
Regarding Claim 1:  Liu teaches a flexible display device (ref. #200 and #500) comprising a flexible substrate (ref. #23 and #53) and a protective film (ref. #21 and #61) disposed on the flexible substrate, wherein the flexible substrate comprises a hollow area (ref. #28 and #68), and that the hollow area comprises a plurality of through holes (ref. #681) arranged along a second direction in an equally spaced pattern, the through holes extending entirely through the substrate from one face to the other (figures 2 to 6, [0026], [0030], [0034], [0036], and [0038] of Liu).  Liu also teaches that in a bent state the hollow area can have a width in one direction that is longer on one side and shorter on the other side (figure 4 of Liu); which meets the claimed limitation of --at least one dimension of the grooves with a larger distance from the first side is larger than the at least one dimension of the grooves with a smaller distance from the first side--.
Regarding Claim 2:  Liu teaches that the plurality of grooves comprise at least one row of grooves (figure 6 of Liu, six rows).
Regarding Claim 3:  Liu teaches that the plurality of grooves further comprises at least one column of grooves intersecting the at least one row of grooves (figure 6 of Liu, one column).
Regarding Claim 5:  Liu teaches that the display units (ref. #541)  are arranged in an array, and wherein the positions of the grooves correspond to regions located between the display units (figures 5, 6, [0034]-[0038] of Liu; wherein the last two grooves reside at regions parallel to data lines (ref. #543) , between the pixels (ref. #541)).
Regarding Claim 6:  Liu teaches that a shape of the grooves comprises a circle ([0037] of Liu).
Regarding Claim 7:  Liu teaches that a material of the protective film comprises polyethylene terephthalate ([0030] of Liu).
Regarding Claim 8:  Liu teaches that the protective film is located on a side of the flexible substrate where the display units are not formed (figure 2 of Liu).
Regarding Claim 9:  Liu teaches that a direction of the row is parallel to a direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side (figure 6 and [0034] of Liu).
Regarding Claim 10:  Liu teaches that a number of the grooves in the protective film gradually increases in a direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side (figure 6 of Liu; wherein there are no grooves on the display side, and six grooves on the bending side).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781